Citation Nr: 1714842	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a June 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This matter was previously before the Board in December 2015, which decided that new and material evidence had not been presented to reopen a claim of entitlement to service connection for a chronic low back condition. The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Joint Motion for Remand, the Court vacated the Board's December 2015 decision, concluding that the Board did not fully address favorable evidence in the record. The Court remanded the matter for readjudication.


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a back disability was last denied in an April 2009 Board decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability.

3. The Veteran's back disability is related to his military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2. The criteria for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to grant the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016) 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This standard in recent single-judge Court decisions has been indicated to be very low.

The Veteran's original claim seeking compensation for a back disability was denied in an April 2009 Board decision because at the time of the Veteran's claim, the evidence did not demonstrate a nexus between the Veteran's military service and his current back disability.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in November 2009.  In March 2010, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed.

Evidence added to the record since the April 2009 Board decision includes, in pertinent part, a statement from a private physician stating that the Veteran's in service injury would have caused the Veteran to "more likely than not" develop[] some degree of traumatic arthropathy.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability, and the claim is reopened.

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board acknowledges that the Veteran was severely injured (including injuring his back) in March 1972, while in service, and, as a result, was hospitalized for 50 consecutive days. The Veteran has had chronic lower back pain since this injury and has since been diagnosed with moderate degenerative changes of his spine.  The Board finds that based on the evidence of record, service connection for a back disability is warranted. 

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back disability is reopened.

Service connection for a back disability is granted.



JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


